 Case: 4:21-cv-00520-JRA Doc #: 5 Filed: 09/09/21 1 of 5. PageID #: 42




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL ANTHONY SHARP,                       )       CASE NO. 4:21 CV 520
                                             )
               Plaintiff,                    )       JUDGE JOHN R. ADAMS
                                             )
         v.                                  )
                                             )       MEMORANDUM OF OPINION
USPS HR SHARED                               )       AND ORDER
SERVICES CENTER, et al.,                     )
                                             )
               Defendants.                   )


        Pro se Plaintiff Michael Anthony Sharp filed this action in the Mahoning County Small

Claims Court against the United States Postal Service HR Shared Services (“USPS”). Because

Plaintiff’s claims are brought against a federal government agency, the Defendant removed the

case to this federal Court. Defendant filed a Motion to Dismiss under Federal Civil Procedure

Rule 12(b)(1) for lack of subject matter jurisdiction. (Doc. No. 3). For the reasons stated below,

that Motion is granted.

   I.         Background

        Plaintiff alleges that he is a USPS union representative and employee. Union dues are

automatically renewed for a year and deducted from each pay check of a USPS employee. The

employee may cancel his or her membership and opt out of paying dues for a period of one year

by completing USPS Form 1187 and filing it with the union and the USPS. The form must be
 Case: 4:21-cv-00520-JRA Doc #: 5 Filed: 09/09/21 2 of 5. PageID #: 43




received by the USPS and the union not more than 20 days and not less than 10 days before his

or her anniversary date. At the conclusion of a year, payment of dues will begin again and

membership in the union will be reinstated unless the employee once again completes and

submits a USPS Form 1187 within the time period allotted.

       Plaintiff unsuccessfully attempted to cancel his dues and membership in August 2020,

but it was deemed to be untimely. The USPS lists Plaintiff’s anniversary date as August 3,

making his cancellation form due to be received anytime from July 14 through July 24. Indeed,

Plaintiff attaches as exhibits to his Complaint two USPS 1187 Forms from 1992 and 1993 that

list August 3 as his anniversary date. These forms are initialed by a supervisor next to the

anniversary date and are also stamped and initialed as received. Plaintiff contends he has a third

USPS 1187 Form on file that lists August 12, 1994 as his signature date and August 17, 1994 as

date it was received by the USPS and the union. This form is not initialed next to the August 17

date nor is it stamped and initialed as received by the USPS. Plaintiff attempted to submit a

USPS 1187 Form on July 27, 2020. The USPS rejected it as untimely stating that his

anniversary date is August 3, and his Form was due no later than July 24. Plaintiff contends that

if the 1994 Form is used to calculate his anniversary date, his submission on July 27, 2020 would

be timely. He does not allege whether he was a member of the union for the entire time from

1994 to 2020 or which date was used as his anniversary date for the past twenty-seven years. He

asserts that by not accepting his USPS Form 1187, the Defendant breached their contract with

him and illegally seized his property (union dues) in violation of his Fourth Amendment rights.

He seeks cancellation of his union dues and refund of dues paid since August 12, 2020.

       Defendant filed a Motion to Dismiss for lack of subject matter jurisdiction under Federal

                                                -2-
 Case: 4:21-cv-00520-JRA Doc #: 5 Filed: 09/09/21 3 of 5. PageID #: 44




Civil Procedure Rule 12(b)(1). (Doc. No. 3). In their Motion, they contend that the United

States, as a sovereign can only be sued if it consents to suit and that consent defines this Court’s

subject matter jurisdiction over the claim. They contend the Plaintiff has not asserted a cause of

action for which the United States has consented to suit.

   II.        Standard of Review

         A Rule 12(b)(1) Motion to Dismiss an action for lack of subject matter jurisdiction may

be premised on a facial attack or a factual attack. See Abdelkhaleq v. Precision Door of Akron,

No. 5:07cv3585, 2008 WL 3980339, at *2 (N.D.Ohio Aug. 21, 2008). A facial attack tests the

adequacy of the Complaint, Scheuer v. Rhodes, 416 U.S. 232, 235-37, 94 S.Ct. 1683, 40 L.Ed.2d

90 (1974), overruled on other grounds by Davis v. Scherer, 468 U.S. 183, 104 S.Ct. 3012, 82

L.Ed.2d 139 (1984), while a factual attack evaluates the actual existence of subject matter

jurisdiction, Ohio Hosp. Ass'n v. Shalala, 978 F.Supp. 735, 739 (N.D. Ohio 1997). The

importance of this distinction has to do with the nature of the Court’s consideration of the facts

and allegations presented in connection with the Rule 12(b)(1) Motion. If the Motion presents a

facial attack, the Court must take all of the material allegations in the Complaint as true and

construe them in the light most favorable to the non-moving party. United States v. Ritchie, 15

F.3d 592, 598 (6th Cir.1994) cert. denied. 513 U.S. 868, 115 S.Ct. 188, 130 L.Ed.2d 121 (1994)

(citing Scheuer, 416 U.S. at 235-37, 94 S.Ct. 1683). In contrast, if the Motion presents a factual

attack, then the Court is free to consider extrinsic evidence and may weigh the evidence of its

own jurisdiction without affording the Plaintiff the presumption of truthfulness. Abdelkhaleq,

2008 WL 3980339 at *2 (citing Ritchie, 15 F.3d at 598); Rogers v. Stratton Indus., Inc., 798 F.2d

913, 915 (6th Cir. 1986); see also Ernst v. Rising, 427 F.3d 351, 372 (6th Cir. 2005). “[W]here

                                                 -3-
 Case: 4:21-cv-00520-JRA Doc #: 5 Filed: 09/09/21 4 of 5. PageID #: 45




subject matter jurisdiction is challenged under Rule 12(b)(1) ... the Plaintiff has the burden of

proving jurisdiction in order to survive the motion.” Rogers v. Stratton Indus., Inc., 798 F.2d at

915.

   III.        Analysis

          The United States, as a sovereign, cannot be sued without its prior consent, and the terms

of its consent define the Court’s subject matter jurisdiction. McGinness v. U.S., 90 F.3d 143,

145 (6th Cir. 1996). A waiver of sovereign immunity must be strictly construed, unequivocally

expressed, and cannot be implied. U.S. v. King, 395 U.S. 1,4 (1969); Soriano v. U.S., 352 U.S.

270, 276 (1957). Congress defines the exact terms and conditions upon which the government

may be sued. United States v. Orleans, 425 U.S. at 814; Honda v. Clark, 386 U.S. 484, 501

(1967). Plaintiff therefore must point to some statute waiving sovereign immunity for the type

of suit which he is attempting to bring against the United States.

          Plaintiff brings claims based on the Fourth Amendment and breach of contract. The

Fourth Amendment claim would arise, if at all, in a Bivens1 action. The United States has not

consented to suit under Bivens. Correctional Services Corporation v. Malesko, 534 U.S. 61, 70

(2001); see Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484-86 (1994). Plaintiff’s breach of

contract claim could arise under several different statutes. The United States has waived

immunity for some of those statutes but not for others. It is impossible for this Court to

determine which, if any, of the statutes he is attempting to invoke. Although Plaintiff

characterizes this as a breach of contract, he does not include facts to suggest what contract the



   1
          Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).

                                                  -4-
 Case: 4:21-cv-00520-JRA Doc #: 5 Filed: 09/09/21 5 of 5. PageID #: 46




Defendant allegedly breached. The form, itself does not appear to be a contract. Moreover, the

dispute is over the date of Plaintiff’s anniversary. Plaintiff has not cited to any authority that

allows this Court to review that agency decision.

         Finally, Plaintiff filed a document in state court after the Defendant removed the case to

this Court indicating that he wanted to voluntarily dismiss his case. (Doc. No. 4). It is unclear

whether he wanted to dismiss the entire action or whether he was acknowledging that it was

removed to federal court. He states that he realized that he did not have standing to file the case

in state court and asks the state court to cancel a hearing that had been scheduled. Because

Plaintiff’s language is ambiguous and can be read to support both interpretations, the Court

liberally construes his filing as an acknowledgment that it was properly removed to federal court.

   IV.        Conclusion

         Accordingly, Defendant’s Motion to Dismiss (Doc No. 3) is granted, and this action is

dismissed for lack of subject matter jurisdiction. The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.2

         IT IS SO ORDERED.



                                               s/John R. Adams 9/9/21
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE




         28 U.S.C. § 1915(a)(3) provides:

                An appeal may not be taken in forma pauperis if the trial court certifies that it is
                not taken in good faith.

                                                 -5-
